DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Claim 1, line 13, “the top surface” should be “a top surface”.
Claim 1, line 20, “the one end” should be “a one end”.
Claim 9, line 11, “the top surface” should be ‘a top surface”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,221,580 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
a.	Claim 1 of current patent application discloses “the first casing including a sheet discharge tray allowing the sheet to be discharged by a discharge roller” (lines 3-5).  Claim 14 of U.S. Patent No. 11,221,580 B2 discloses “the first casing including a sheet discharge tray disposed at a top surface thereof, the sheet discharge tray being configured to support the sheet discharged by a discharge roller” (column 12, lines 59-62).  It is inherently that the first casing of U.S. Patent No. 11,221,580 B2 allows the sheet to be discharged by the discharge roller so as to support the sheet.  Also, the first casing of current patent application is broader than the first casing of U.S. Patent No. 11,221,580 B2 by not disclosing “disposed at a top surface thereof” (column 12, line 60).
b.	Claim 1 of current patent application discloses “a support portion disposed between the first casing and the second casing, the support portion holding the second casing at a raised position” (lines 8-10).  Claim 14 of U.S. Patent No. 11,221,580 B2 discloses “a support portion disposed at the top surface of the first casing such that the support portion raises the second casing” (column 12, line 66 to column 13, line 1).  It is obvious to one of ordinary skill in the art that the support portion of U.S. Patent No. 11,221,580 B2 is also disposed between the first casing and the second casing because the top surface of the first casing is below the second casing (see column 12, line 63).  Therefore, this claimed limitation disclosed in claim 1 of current patent application is also disclosed in claim 14 of U.S. Patent No. 11,221,580 B2.
c.	Claim 1 of current patent application is broader than claim 14 of U.S. Patent No. 11,221,580 B2 by not disclosing “the portion being located closer to one end of the image forming apparatus in the width direction than the other end in the width direction” (column 13, lines 8-11).
d.	Claim 9 of current patent application discloses “the first casing including a sheet discharge tray allowing the sheet to be discharged by a discharge roller” (lines 3-4).  Claim 14 of U.S. Patent No. 11,221,580 B2 discloses “the first casing including a sheet discharge tray disposed at a top surface thereof, the sheet discharge tray being configured to support the sheet discharged by a discharge roller” (column 12, lines 59-62).  It is inherently that the first casing of U.S. Patent No. 11,221,580 B2 allows the sheet to be discharged by the discharge roller so as to support the sheet.  Also, the first casing of current patent application is broader than the first casing of U.S. Patent No. 11,221,580 B2 by not disclosing “disposed at a top surface thereof” (column 12, line 60).
e.	Claim 9 of current patent application discloses “a support portion disposed between the first casing and the second casing, the support portion supporting the second casing at a raised position” (lines 7-8).  Claim 14 of U.S. Patent No. 11,221,580 B2 discloses “a support portion disposed at the top surface of the first casing such that the support portion raises the second casing” (column 12, line 66 to column 13, line 1).  It is obvious to one of ordinary skill in the art that the support portion of U.S. Patent No. 11,221,580 B2 is also disposed between the first casing and the second casing because the top surface of the first casing is below the second casing (see column 12, line 63).  Therefore, this claimed limitation disclosed in claim 9 of current patent application is also disclosed in claim 14 of U.S. Patent No. 11,221,580 B2.
f.	Claim 17 of current patent application discloses “the first casing including a sheet discharge tray allowing the sheet to be discharged by a discharge roller” (lines 3-4).  Claim 14 of U.S. Patent No. 11,221,580 B2 discloses “the first casing including a sheet discharge tray disposed at a top surface thereof, the sheet discharge tray being configured to support the sheet discharged by a discharge roller” (column 12, lines 59-62).  It is inherently that the first casing of U.S. Patent No. 11,221,580 B2 allows the sheet to be discharged by the discharge roller so as to support the sheet.  Also, the first casing of current patent application is broader than the first casing of U.S. Patent No. 11,221,580 B2 by not disclosing “disposed at a top surface thereof” (column 12, line 60).
g.	Claim 17 of current patent application discloses “a support portion disposed between the first casing and the second casing, the support portion holding the second casing at a raised position” (lines 7-8).  Claim 14 of U.S. Patent No. 11,221,580 B2 discloses “a support portion disposed at the top surface of the first casing such that the support portion raises the second casing” (column 12, line 66 to column 13, line 1).  It is obvious to one of ordinary skill in the art that the support portion of U.S. Patent No. 11,221,580 B2 is also disposed between the first casing and the second casing because the top surface of the first casing is below the second casing (see column 12, line 63).  
Therefore, this claimed limitation disclosed in claim 17 of current patent application is also disclosed in claim 14 of U.S. Patent No. 11,221,580 B2.
h.	Claim 17 of current patent application discloses “an indication located at the support portion” (line 11).  Claim 14 of U.S. Patent No. 11,221,580 B2 discloses “an indication located at a portion of one of the top surface of the first casing and the support portion” (column 13, lines 4-5).  It is obvious to one of ordinary skill in the art to know claim 14 of U.S. Patent No. 11,221,580 B2 covers this limitation “at the support portion” of claim 17 of current patent application.
Allowable Subject Matter
Claims 2-8, 10-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horie (US Pat. Pub. No. US 2019/0235430 A1) discloses an image forming apparatus comprising: a casing including a sheet discharge tray disposed at a top surface thereof; a display; a USB port disposed closer to one end of the image forming apparatus than the other end of the image forming apparatus in a width direction; and a power switch located closer to the one end than the other end in the width direction.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
June 29, 2022